HERSEY, Chief Judge.
Mari Heidenstrauch brings this appeal questioning the constitutionality of section 627.739, Florida Statutes (1983). She argues that allowing deductibles up to $2,000.00 in personal injury protection (PIP) coverages where the insured has no collateral coverage and without making another remedy available to the insured to recover the deductible amount (such as by suit against the exempt tortfeasor) is a denial of access to the courts in violation of article I, section 21 of the Florida Constitution. Our sister court in the third district has recently decided this issue adversely to appellant’s position. Verdecia v. American Risk Assurance Co., 543 So.2d 321 (Fla. 3d DCA), rev. denied, 551 So.2d 464 (Fla.1989). We do not agree with the Verdecía court’s position on standing, but we agree with the holding that the statute is constitutional and we have no quarrel with the rationale behind that holding. Accordingly, we follow Verdecía and affirm.
AFFIRMED.
DOWNEY and WALDEN, JJ„ concur.